United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.W., Appellant
and
U.S. POSTAL SERVICE, GREENSBORO BULK
MAIL CENTER, Greensboro, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1359
Issued: February 4, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On May 1, 2009 appellant filed a timely appeal of an April 1, 2009 decision of the Office
of Workers’ Compensation Programs denying his claim for an increased schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(e), the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has more than a 37 percent permanent impairment of the
left lower extremity for which he received a schedule award.
FACTUAL HISTORY
On September 15, 2003 appellant, then a 57-year-old tractor-trailer operator, filed an
occupational disease claim alleging that he sustained left hip deterioration from climbing in and
out of trucks and transferring freight at work.1 He stopped work on August 24, 2003 and
1

Appellant originally filed this as a recurrence claim from an original injury sustained on July 5, 2000. However,
the Office determined that this claim described a new occupational disease and adjudicated the claim as such.

returned to light duty on February 18, 2004. Appellant ultimately returned to regular duty on
March 19, 2004. The Office accepted his claim for aggravated left hip enthesopathy and left
osteoarthritis of the thigh and pelvic region. It also approved appellant’s total left hip
replacement surgery, which took place on August 28, 2003.2
Initial medical reports included reports dated between August 1 and December 29, 2003
from appellant’s treating physician, Dr. Peter Dalldorf, a Board-certified orthopedic surgeon,
who diagnosed end-stage left hip degenerative joint disease and avascular necrosis. In a July 21,
2004 report, he diagnosed status post left and right total hip replacement. Dr. Dalldorf noted that
appellant walked with normal gait, had equal leg lengths and good pain-free motion. He also
noted intact sensation and motor functions with palpable pulses and good back motion. X-rays
of both hips revealed good placement of components with no evidence of poly wear.
Dr. Dalldorf found that appellant was at maximum medical improvement and concluded that
appellant had 40 percent impairment for hip replacement for each side.
On October 28, 2004 appellant filed a schedule award claim. On November 8, 2004 the
Office requested that Dr. Dalldorf submit an impairment rating according to the American
Medical Association, Guides to the Evaluation of Permanent Impairment (5th ed. 2001) (A.M.A.,
Guides). In a November 19, 2004 report, Dr. Dalldorf indicated that he had replaced both of
appellant’s hips. He noted that appellant was doing fairly well and no longer walked with a
cane. Dr. Dalldorf also noted that appellant had occasional ache on his left with both hips
bothering him to a limited degree. He determined that appellant had 37 percent impairment for
each side for hip replacement with good results, citing Table 17-33 on page 546 of the A.M.A.,
Guides.3 On January 25, 2005 an Office medical adviser reviewed Dr. Dalldorf’s reports and
noted that appellant had bilateral right and left total hip replacement surgery without
complications. He determined that appellant had 37 percent impairment for each lower
extremity based on Table 17-33 of the A.M.A., Guides for good results from total hip
replacement.
In a February 25, 2005 decision, the Office issued appellant a schedule award for 37
percent impairment for each lower extremity. It paid him compensation for 213.12 weeks from
July 21, 2004 to August 20, 2008.
Appellant submitted several reports dated between July 25, 2005 and April 7, 2008 from
Dr. Dalldorf regarding follow-up examinations for his hip condition. In his reports, Dr. Dalldorf
noted that appellant walked with a normal gait, was pain free, had equal leg lengths and good
motion on both sides, intact sensation and motor function with palpable pulses and good
lumbosacral motion. He also noted that x-rays of both hips revealed good placement of
components with no sign of loosening or poly wear. Dr. Dalldorf diagnosed status post right and
left total hip replacement. He advised that appellant functioned fairly normal but not completely

2

Appellant also underwent total right hip replacement surgery in July 2000. This surgery was not related to the
present claim.
3

Dr. Dalldorf noted that his original determination of 40 percent impairment for each side was based on the North
Carolina Workers’ Compensation Rating Handbook and therefore was not applicable under the present claim.

2

as both hips had been replaced, and therefore his impairment rating remained 37 percent for each
hip.
In a July 21, 2008 report, Dr. Dalldorf noted appellant’s complaint of new issues with his
lower back and pain radiating down his legs. He also noted that x-rays of appellant’s hips
revealed that they were in perfect position and alignment with no evidence of significant poly
wear on either side. Regarding appellant’s lower back, Dr. Dalldorf diagnosed low back pain
with mild degenerative changes. He also recommended physical therapy for the back.
Dr. Dalldorf also advised that appellant continue with his annual follow-up for his hips.
Appellant also submitted reports dated December 15, 2008 and February 16, 2009 from
Dr. Hao Wang, a Board-certified physiatrist, who noted that he had a work-related injury with
complaints of low back pain. Dr. Wang diagnosed low back pain with significant facet joint
degeneration. His reports did not address appellant’s hip condition.4
On February 4, 2009 appellant filed a claim for an increased schedule award. On
February 11, 2009 an Office medical adviser reviewed the medical evidence and opined that
there was no evidence that warranted an increased impairment rating. He noted that appellant
was previously awarded 37 percent impairment for a “successful total knee arthroplasty.” The
medical adviser also noted that appellant’s current treatment for back pain was not part of the
accepted claim.
On February 13, 2009 the Office requested that appellant submit a physician’s report
assessing his left lower extremity impairment. Appellant submitted reports from Dr. Wang dated
February 9 and 23, 2009 diagnosing low back pain, axial mechanical pain and degenerative joint
disease of an unclear etiology. Dr. Wang indicated that appellant had full range of motion and
normal strength in his lower extremities.
In an April 1, 2009 decision, the Office denied appellant’s claim for an increased
schedule award of the left lower extremity finding that the medical evidence did not establish
that appellant sustained additional permanent loss of function or use of the left lower extremity
due to an accepted work injury.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act5 and its
implementing regulations set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. The Act, however, does not specify the manner in which the percentage loss of a
member shall be determined. The method used in making such determination is a matter which
rests in the sounds discretion of the Office. For consistent results and to ensure equal justice, the
Board has authorized the use of a single set of tables so that there may be uniform standards
4

On September 29, 2009 the Office notified appellant that his low back condition was not accepted under the
present claim.
5

5 U.S.C. §§ 8101-8193. See 5 U.S.C. § 8107.

3

applicable to all claimants. The A.M.A., Guides has been adopted by the Office for evaluating
schedule losses and the Board has concurred in such adoption.6
Where a claimant has previously received a schedule award and subsequently claims an
additional schedule award due to a worsening of his or her condition, the claimant bears the
burden of proof to establish a greater impairment causally related to the employment injury.7
A claim for an increased schedule award may be based on new exposure. Absent any
new exposure to employment factors, a claim for an increased schedule award may also be based
on medical evidence indicating that the progression of an employment-related condition has
resulted in a greater permanent impairment than previously calculated.8
ANALYSIS
Appellant previously received a schedule award for 37 percent impairment of his left
lower extremity due to his accepted aggravated left hip enthesopathy. He subsequently filed a
claim for an increased schedule award for his accepted condition.
Dr. Dalldorf’s reports dated between July 25, 2005 and April 7, 2008 found that
appellant’s left lower extremity impairment remained at 37 percent based on his original findings
citing Table 17-33 on page 546 of the A.M.A., Guides. This provision of the A.M.A., Guides
states that a total hip replacement with good results equates to 37 percent impairment of the
lower extremity. Additionally, Dr. Dalldorf supported that appellant’s impairment remained the
same by noting that his left hip continued to have good placement of components with no sign of
loosening. Moreover, examination revealed that appellant walked with a normal gait, was pain
free, had equal leg lengths and good motion on both sides, had intact sensation and motor
function with palpable pulses and good lumbosacral motion. On July 21, 2008 Dr. Dalldorf
noted that x-rays of appellant hips showed that they were in perfect position and alignment with
no evidence of significant poly wear on either side.
After receiving the medical evidence of record, the Office properly referred the matter to
an Office medical adviser.9 The Office medical adviser reviewed the medical evidence of record
and concurred with Dr. Dalldorf’s finding of 37 percent impairment of the left lower extremity
due to a successful total left hip replacement. None of the other medical evidence of record
supports that appellant has a greater impairment of his left lower extremity. As noted, it is
appellant’s burden of proof to establish a greater impairment causally related to the employment
injury. Also, Dr. Wang’s reports only addressed appellant’s low back condition, which is not an
6

See 20 C.F.R. § 10.404; R.D., 59 ECAB ___ (Docket No. 07-379, issued October 2, 2007).

7

See Edward W. Spohr, 54 ECAB 806 (2003).

8

See Linda T. Brown, 51 ECAB 115 (1999); see also Federal (FECA) Procedure Manual, Part 2 -- Claims,
Schedule Awards and Permanent Disability Claims, Chapter 2.808.7(b) (March 1995).
9

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002); L.H., 58 ECAB 561 (2007) (the Act’s procedures contemplate that, after
obtaining all necessary medical evidence, the file should be routed to an Office medical adviser for an opinion
concerning the nature and percentage of impairment in accordance with the A.M.A., Guides).

4

accepted condition under the present claim, and did not address permanent impairment of
appellant’s left leg due to his accepted conditions. Thus, his reports do not support any greater
impairment of the left leg pursuant to the A.M.A., Guides.
On appeal, appellant asserts that he is entitled to an increased schedule award as
Dr. Dalldorf’s April 22, 2009 report supports that he is still in severe pain from his hip condition,
which also causes severe back pain. However, the report to which appellant refers was
submitted after the Office issued its April 1, 2009 decision. The Board may only review
evidence that was in the record at the time the Office issued its final decision.10 Appellant also
asserts that the Office’s denial of an increased schedule award is improper because the medical
adviser erroneously indicated that he underwent total knee arthroplasty. Although the medical
adviser mistakenly indicated “knee” instead of “hip,” this appears to be in the nature of a
transcription error as the medical adviser still noted the correct impairment rating of 37 percent
which the A.M.A., Guides assigns to a total hip replacement with good results. Moreover,
despite the medical adviser’s factual error, appellant still has not submitted sufficient medical
evidence to meet his burden of proof establishing that he has an increased impairment of the left
lower extremity.
CONCLUSION
The Board finds that appellant has no more than a 37 percent permanent impairment of
the left lower extremity for which he has received a schedule award.

10

See 20 C.F.R. § 501.2(c).

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated April 1, 2009 is affirmed.
Issued: February 4, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

